           Case 2:20-cv-00065-SRB Document 102 Filed 05/03/21 Page 1 of 2




1
2
3
4
5
6
                         IN THE UNITED STATES DISTRICT COURT
7
                                 FOR THE DISTRICT OF ARIZONA
8
9                                                            Case No. 2:20-CV-00065-SRB
     A.P.F. on his own behalf and on behalf of
10   his minor child, O.B.; J.V.S. on his own                           ORDER
     behalf and on behalf of his minor child,
11   H.Y.; J.D.G. on his own behalf and on
     behalf of his minor child, M.G.; H.P.M. on
12   his own behalf and on behalf of his minor
     child, A.D.; M.C.L. on his own behalf and
13   on behalf of his minor child, A.J.; and
     R.Z.G. on his own behalf and on behalf of
14   his minor child, B.P.,

15                 Plaintiffs,

16           v.

17   United States of America,

18                  Defendant.

19
            The Court having reviewed the parties’ second stipulated motion to hold this action
20
     in abeyance (Doc. 101),
21
22          IT IS HEREBY ORDERED that an abeyance of this action is GRANTED as follows:

23          This action is to be held in abeyance for an additional period of thirty (30) days, until
24   June 2, 2021, at which time the parties will advise the Court whether an additional abeyance
25
     ...
26
27   ...

28
          Case 2:20-cv-00065-SRB Document 102 Filed 05/03/21 Page 2 of 2




1    is sought or, if not, all existing deadlines will be extended by an additional thirty (30) days,
2    for a total of forty-four (44) days from existing deadlines.
3
4
5           Dated this 3rd day of May, 2021.

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
